Exhibit 12 Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) For the year ended December 31, 2009 2008 2007 2006 2005 Continuing operations earnings before income taxes (1) $504,554 $571,861 $963,212 $883,021 $772,486 Fixed charges 96,300 108,484 91,607 59,347 65,537 Earnings before income taxes and fixed charges $600,854 $680,345 $1,054,819 $942,368 $838,023 Fixed charges: Interest expense $84,875 $96,386 $82,217 $52,446 $58,414 Portion of rental expense representative of interest factor (2) 11,425 12,098 9,390 6,901 7,123 Total fixed charges $96,300 $108,484 $91,607 $59,347 $65,537 Ratio of earnings to fixed charges 6.2 6.3 11.5 15.9 12.8 (1) The ratios for 2008-2005 have been adjusted to reflect the discontinued operations of First Health Services Corp. as discussed in Note (D) to the financial statements of CHC included in Item 8, "Financial Statements and Supplementary Data." (2) One-third of net rent expense is the portion deemed representative of the interest factor.
